Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1-7, and 15-20 have been elected in response to Requirement for Restriction filed on 12/20/2021. Amendments filed on 02/21/2022 canceling claims 8-14. Election was made without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of Calleija (2019/0248233).

	Regarding claim 1, Lord discloses a multi-directional transport system for moving heavy objects ( abstract, “mobile platform for materials transport”, ¶0048, “platform can be moved forward, backward, left and or right or generally steering using combination of drive system”) comprising: 
	at least one robotic unit (¶0031, “platform 100 generally comprise one or more of a robot, unmanned vehicle”) further comprising: 
	at least one wheel having a ground contacting surface (¶0003, “ central wheels can be in contact with the ground”), and a rim supporting the ground contacting surface (FIG. 2 shows wheels 133 include rims); 
	a load bearing frame (¶0033, “load bearing platform”) operatively attached to the wheel (FIG. 2); 
(¶0034, “platform 100 can comprise as fewer than four lift points 109.. each lift point 109 comprises a heavy-duty eye latch connected to chassis 105, such that corresponding hooks, and the like, can be attached thereto in order to lift platform 100, for example for transportation.”); a
	 drive module (¶0013, “drive system”) comprised of a driving motor operatively attached to the wheel and operably configured to rotate the wheel (¶0013, “a drive system configured to drive the pair of central wheels. The drive system can comprise a differential drive motor pair. The drive system can connect the pair of central wheels”); 
	wherein the drive module is further comprised of an electrical actuator operably configured to rotate the wheel (¶0008, “a pair of actuation devices configured to rotate the pair of rocker beams”, ¶0045, “each of the pair of rocker beams 131 can rotate in a manner that extends and retracts a respective central wheel 133, for example when actuated by a respective actuation device”);  
	a control system operably connected to the robotic unit, the control system configured to provide one or more operational commands to the at least one robotic unit (¶0031, “one or more of a robot, an unmanned ground vehicle, an unmanned surface vehicle.. configured to receive commands, for example from a server and/or a controller device via a network to move to a given coordinate and/or perform a given task, and implement movement to the given coordinate and/or performance of the given task without a person on board”).
	While Lord discloses steering the robot and rotate the wheels as well as shown in FIG. 2 that the robot’s wheels can rotate however Lord does not explicitly disclose a steering module further comprised of a steering motor operatively attached to the wheel and operatively configured to turn the wheel relative to the attachment point.
	Calleija teaches a steering module (¶0049, “steering module”) further comprised of a steering motor (¶0049, “steering motor”) operatively attached to the wheel and operatively configured to turn (¶0022, “steering assembly is preferably mounted to the base so as to be continuously rotatable (i.e. through 360 degrees or more) relative to the base about the steering axis”);
	Calleija teaches wherein the steering module is further comprised of an electrical steering actuator operably configured to turn the wheel relative to the attachment point (¶0149, “The drive unit 7 includes a driving actuator in the form of an electric drive motor 26 for providing drive inputs to the drive train 4 to rotate the wheel 5 and thereby propel the drive module 1 in a forwards or a reverse direction”, ¶0022, “steering assembly is preferably mounted to the base so as to be continuously rotatable (i.e. through 360 degrees or more) relative to the base about the steering axis”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the steering system taught by Calleija in order to improve the autonomy of the transport robots by  reducing path planning dependencies, and provides additional functionality in terms of sideways motion and the ability to turn “on the spot.
	Regarding claim 2, Lord does not explicitly disclose but Calleija teaches wherein the 2electrical actuator comprises a motor control system housed within the electrical actuator configured to control operation of the electrical actuator with the one or more operational commands (FIG. 15, .  ¶0149, “control unit 25.. a drive unit 7 for controlling movement of the drive train 4. The drive unit 7 includes a driving actuator in the form of an electric drive motor 26 for providing drive inputs to the drive train 4 to rotate the wheel”). 
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the steering system taught by Calleija in order to improve the autonomy of the transport robots by  reducing path planning dependencies, and provides additional functionality in terms of sideways motion and the ability to turn “on the spot.
	Regarding claim 6,  Lord does not explicitly disclose but Calleija teaches wherein the load bearing frame further comprises a steering motor attached in part to an axle connected to the load bearing support and the wheel, wherein the steering motor rotates the axle in relation to the attachment point (¶0051).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the steering system taught by Calleija in order to improve the autonomy of the transport robots by  reducing path planning dependencies, and provides additional functionality in terms of sideways motion and the ability to turn “on the spot.
	Regarding claim 8, claim 8 is rejected using the same art and rationale used to reject claim 1.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 6.

Claims 3, 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of Tobey (2007/0080000). 

	Regarding claim 3,  Lord does not explicitly disclose but Tobey teaches wherein robotic unit further comprises a thrust bearing attached to the load bearing frame configured to rotate the load bearing frame in relation to the attachment point (¶0028, “a thrust bearing and a bearing housing containing a centering bearing and a load bearing that are all positioned around the guide shaft, and a mounting plate that is attached to the bearing housing”, FIG. 1).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the thrust bearing taught by Tobey in order to improve the performance of drive systems by scaling such drive systems down for use with small-scale self-propelled wheels.
	Regarding claim 5, Tobey teaches wherein the load bearing frame is attached to an axle connected rim, wherein the electronic actuator rotates the axle in relation to the load bearing frame (FIG. 1).  
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 5.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of Theobald (9,720,414). 

	Regarding claim 4, Lord does not explicitly disclose but Theobald teaches wherein the load bearing frame further comprises an electronics drawer configured to store at least one electrical component and a battery (FIG. 3, “46”).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the electronic drawer taught by Theobald in order to  provide a mobile robot that is capable of independent navigation without need for physical or electromechanical guidance devices in an environment within which the mobile robot operates. 

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of OOGA (2015/0142249). 

	Regarding claim 7, Lord doesn’t explicitly disclose but OOGA teaches wherein at least 2 synchronized robotic units are configured together to transport the load, at least 3 synchronized robotic units are configured together to transport the load, or at least 4 3synchronized robotic units are configured together to transport the load (abstract, FIG. 1).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the synchronized robots taught by OOGA in order to be able to transport heavy objects in areas considered to be hazardous for humans.  
	Regarding claim 20, claim 20 is rejected using the same art and rationale used to reject claim 7.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of INACIO (2019/0354102). 

	Regarding claim 16,  Lord does not explicitly disclose but INACIO teaches monitoring a status of the robotic unit with a remote device, wherein the status includes one or more of battery power, motor actuation, wheel rotation, wheel turn angle, speed, proximity, and power status (¶0027, “the monitoring module is configured to determine the temperature of the locomotion engine controller and the speed of the robotic system”, ¶0028, “the monitoring module is configured to determine the battery level of the robotic system”).
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate the status monitoring taught by INACIO in order to  promote a complete integration with the environment where it is inserted, both at the level of interaction with the user and with the surrounding environment. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lord (2017/0080846) in view of Kichkaylo (2018/0299882). 

	Regarding claim 19,  Lord does not explicitly disclose but Kichkaylo teaches terminating the driving of the wheel once the robotic unit has reached a target destination (¶0054).  
	Accordingly, it would have been obvious to an ordinary skilled person in the art before the filing date of the invention to have modified the invention of the mobile platform material transport disclosed by Lord to incorporate terminating of the robot when reaching a destination taught by Kichkaylo in order to  promote a complete integration with the environment where it is inserted, both at the level of interaction with the user and with the surrounding environment. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zou (9,637,310) discloses Techniques for improving the efficiency and flexibility of inventory systems are described. In an example, multiple robots may be operated to move an item. The robots may be allocated to a mobile robot group configured to move the item according to an arrangement of these robots. Tasks for incrementally moving the item and dependencies between the tasks may be generated. Instructions about a first task may be sent to one of the robots (abstract). 
Ota (8,165,718) discloses A robotic transportation device may include a device body, two docking arms, and a controller module. The device body may include at least one motorized wheel, and the two docking arms may include an adjustable wheel locking device. The two docking arms may extend horizontally from the device body and may be adjustable along first and second directions. The adjustable wheel locking devices comprise two adjustable wheel stops extending laterally from the docking arm (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535. The examiner can normally be reached mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667